SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedJune 30, 2014 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-53030 WESTMOUNTAIN COMPANY (Exact Name of Issuer as specified in its charter) Colorado 26-1315305 (State or other jurisdiction (IRS Employer File Number) of incorporation) oardwalk, Suite 202 Fort Collins, Colorado (Address of principal executive offices) (zip code) (970) 223-4499 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No [X] The number of shares outstanding of the registrant's common stock, as of the latest practicable date, July 31, 2014, was 9,517,402. FORM 10-Q WestMountain Company TABLE OF CONTENTS PART IFINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) at June 30, 2014 and December 31, 2013 3 Consolidated Statements of Operations and ComprehensiveLoss (Unaudited) for the three and six months ended June 30, 2014 and 2013 4 Consolidated Statements of Cash Flows (Unaudited) for the six months ended June 30, 2014 and 2013 5 Notes to the Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis and Plan of Operation 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 Item 4T. Controls and Procedures 15 PART IIOTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures 21 - 2 - PART IFINANCIAL INFORMATION For purposes of this report, unless otherwise indicated or the context otherwise requires, all references herein to “WestMountain Company “we,” “us,” and “our,” refer to WestMountain Company, a Colorado corporation, formerly known as WestMountain Asset Management, Inc., and our wholly-owned subsidiaries WestMountain Business Consulting, Inc., WestMountain Valuation Services, Inc., and WestMountain Allocation Analysis, Inc. ITEM 1.FINANCIAL STATEMENTS WestMountain Company Consolidated Balance Sheets (Unaudited) June 30, December 31, Assets Current Assets: Cash and cash equivalents $ $ Investments in marketable securities Accounts receivable, related parties Accounts receivable Income tax receivable - Prepaid expenses Deferred tax asset, net Total current assets Property and equipment, net of accumulated depreciation of - - $9,473 and $9,473, respectively Intangible assets, net of accumulated amortization of $27,662 - and $26,869, respectively Investments in nonmarketable securities, at cost Total assets $ $ Liabilities and Shareholders' Equity Current Liabilities: Accounts payable and accrued liabilities $ $ Income tax payable - Total current liabilities Deferred tax liability Total liabilities Shareholders' Equity: Common stock, $.001 par value; 50,000,000 shares authorized, 9,517,402 shares issued and outstanding Additional paid-in-capital Accumulated deficit ) ) Other comprehensive income, net Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. - 3 - WestMountain Company Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenue: Advisory/consulting fees, related parties $ Advisory/consulting fees Management fees, related parties - - Total revenue Operating expenses: Selling, general and administrative expenses Total operating expenses (Loss) income from operations ) ) ) Other income/(expense) Interest income - 1 - 1 Dividend income on non marketable securities - Realized loss on available for sale marketable securities ) Total other income/(expense) Net (loss) income before income taxes ) ) ) Income tax benefit ) Net (loss) income $ ) $ ) $ $ ) Comprehensive (loss) income Unrealized (loss) income on investments in marketable equity securities, net of tax ) ) Comprehensive income (loss) $ ) $ $ ) $ Basic net (loss) income per share $ ) $ ) $ $ ) Diluted net (loss) income per share $ ) $ ) $ $ ) Basic weighted average common shares outstanding Diluted weighted average common shares outstanding The accompanying notes are an integral part of these unaudited consolidated financial statements. - 4 - WestMountain Company Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Stock based compensation expense - Realized loss on available for sale marketable securities Income tax expense ) ) Changes in operating assets and operating liabilities: Prepaid expenses and other current assets Accounts receivable ) Accounts receivable, related parties Accounts payable and accrued liabilities ) ) Accounts payable, related parties - ) Income tax receivable ) - Income tax payable ) - Deferred revenue - ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of investments ) - Proceeds from the sale of available for sale securities Net cash provided by investing activities Net change in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Income taxes $ $ - Interest - - Non cash investing and financing activities Unrealized loss on investments in marketable equity securities, net of tax $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. - 5 - WestMountain Company Notes to Consolidated Financial Statements (Unaudited) (1) Nature of Organization and Summary of Significant Accounting Policies Nature of Organization and Basis of Presentation WestMountain Company, (“we”,” our” or the “Company”) was incorporated in the state of Colorado on October 18, 2007 and on this date approved its business plan and commenced operations. The consolidated financial statements include the financial information of WestMountain Company and its wholly owned subsidiaries, WestMountain Business Consulting, Inc., WestMountain Allocation Analytics, Inc. and WestMountain Valuation Services Inc. All significant intercompany accounts and transactions have been eliminated. Unaudited Financial Information The accompanying financial information as of June 30, 2014 and for the three and six months ended June 30, 2014 and 2013 is unaudited. In the opinion of management, all normal and recurring adjustments which are necessary to provide a fair presentation of the Company’s financial position at June 30, 2014 and its operating results for the three and six months ended June 30, 2014 and 2013 have been made. Certain information and footnote data necessary for a fair presentation of financial position and results of operations in conformity with accounting principles generally accepted in the United States of America have been condensed or omitted. It is therefore suggested that these financial statements be read in conjunction with the summary of significant accounting policies and notes to financial statements included in the Company’s annual Report on Form 10-K filed with the Securities and Exchange Commission (the “SEC”) for the year ended December 31, 2013. The results of operations for the three and months ended June 30, 2014 is not necessarily an indication of operating results to be expected for the year. Commitments and Contingencies Based on currently available information, the Company believes that it is remote that future costs related to known contingent liability exposures will exceed current accruals by an amount that would have a material adverse impact on our financial statements. As the Company learns new facts concerning contingencies, the Company reassesses its position both with respect to accrued liabilities and other potential exposures. In the case of all known contingencies, the Company accrues a liability when the loss is probable and the amount is reasonably estimable. The Company does not reduce these liabilities for potential insurance or third-party recoveries. Fair Value of Financial Instruments Available-for-sale securities are accounted for on a specific identification basis. As of June 30, 2014 and December 31, 2013 respectively, we held available-for-sale marketable securities with an aggregate fair value of $1,086,948 and $1,380,879 respectively.As of June 30, 2014, all of our available-for-sale securities were invested in publically traded equity holdings. Available-for-sale securities were classified as current based on the percentage of the equity controlled by the Company as well as our intended use of the assets. The Company recognized unrealized (losses) income, net of tax,in accumulated other comprehensive income (loss) for the three months ended June 30, 2014 and 2013 in the amounts of ($185,162) and $204,529, respectively. The Company recognized unrealized (losses) income, net of tax,in accumulated other comprehensive income (loss) for the six months ended June 30, 2014 and 2013 in the amounts of ($181,841) and $53,562, respectively. The Company’s assets measured at fair value on a recurring basis subject to the disclosure requirements of ASC 820 at June 30, 2014 and December 31, 2013, were as follows: Assets and Liabilities Measured at Fair Value on a Recurring Basis as of June 30, 2014 Quoted Prices in Significant Active Markets for Other Significant Identical Assets and Observable Unobservable Balance as of Liabilities Inputs Inputs June30, Description (Level 1) (Level 2) (Level 3) Assets: Available-for-sale marketable securities $- $- - 6 - Assets and Liabilities Measured at Fair Value on a Recurring Basis as of December 31, 2013 Quoted Prices in Significant Active Markets for Other Significant Identical Assets and Observable Unobservable Balance as of Liabilities Inputs Inputs December 31, Description (Level 1) (Level 2) (Level 3) Assets: Available-for-sale marketable securities $- $- (2) Investments Investments in Available for Sale Marketable Securities The Company’s investments in available for sale marketable securities as of June 30, 2014 and December 31, 2013 are summarized below. As of June 30, 2014 Accumulated Share Market/Cost Unrealized Company Name Shares Cost Price Value Gain/(Loss) Omni Bio Pharmaceutical, Inc. $ Hangover Joe's Holding Corporation ) Silver Verde May Mining Co., Inc WestMountain Gold, Inc. Totals $ $ $ 749,158 As of December 31, 2013 Accumulated Share Market/Cost Unrealized Company Name Shares Cost Price Value Gain/(Loss) Omni Bio Pharmaceutical, Inc. $ Hangover Joe's Holding Corporation ) Silver Verde May Mining Co., Inc. WestMountain Gold, Inc. Totals $ $ $ Investments in Nonmarketable Securities The Company’s investments in nonmarketable securities accounted for under the cost method as of June 30, 2014 and December 31, 2013 are summarized below. As of June 30, 2014 Company Name Shares Units Cost Nexcore Healthcare Capital Corp. - $ Nexcore Real Estate LLC (Class B Units) - - SRKP 16, Inc. - WestMountain Distressed Debt, Inc. - - Totals $ As of December 31, 2013 Company Name Shares Units Cost Nexcore Healthcare Capital Corp. - $ Nexcore Real Estate LLC (Class B Units) - - SRKP 16, Inc. - Totals $ - 7 - As of December 31, 2013, the Company recorded $394,800 as accounts receivable related party on its balance sheet. In 2013, one of the Company’s investments declared a distribution of $394,800. The Company recorded the distribution as related party accounts receivable. The receivable was collected in January 2014. In 2013, NexCore Real Estate completed the recapitalization of a portion of its real estate assets. As a result of the recapitalization, on December 16, 2013 the Board of Directors of Nexcore Healthcare Capital Corp, as manager of NexCore Real Estate, authorized a $0.24 per unit cash dividend payable to holders of NexCore Real Estate Class B Units of record on December 20, 2013. On January 6, 2014, we deposited a check in the amount of $394,800 as a result of that dividend. NexCore Healthcare Capital Corp. also declared a cash dividend during 2013 for which the Company recorded an estimated dividend on non-marketable securities of $16,450. On April 22, 2014, we deposited a check from Nexcore Real Estate in the amount of $17,875. For the quarter ended June 30, 2014, we recorded an additional $1,425 as dividend income on non-marketable securities. On January 3, 2014, NexCore Healthcare Capital Corp. declared a $0.10 per share cash dividend to holders of NexCore common stock of record on January 16, 2014. As of that date, the Company owned 1,645,000 shares of common stock and received a cash dividend of $164,500. During the six months ended June 30, 2014, the Company received 80,000 common shares of WestMountain Distressed Debt, Inc., a related party, for services provided. This investment is recorded at our cost of $0 and is accounted for under the cost method because an active market does not exist for the shares. (3) Stockholders Equity Common Stock There were 9,517,402 shares of common stock outstanding as of June 30, 2014 and December31, 2013. No common shares were issued or cancelled during the three months ended June 30, 2014. Stock options On August 15, 2011, the Company approved the employee compensation plan and granted a total of 200,000 common stock options, to our employees. As stated in the compensation plan, these options have a four year term. Fifty percent of the optionsbecame vested and exercisable immediately, 25% on the first anniversary date of August 15, 2012, and 25% on the second anniversary date of August 15, 2013. The options have an exercise price of $0.27 per share, which was the fair value of the stock on the day of the grant. The fair value of the options was determined to be $41,038 using the Black Scholes option pricing model. The significant assumptions in the model included a risk free rate of 0.99%, a volatility input of 99.96% and using the simplified method, the expected term used in the calculation is 2.375 years. As of June 30, 2014 and December 31, 2013, the full fair value of $41,038 has been expensed. The following table presents the activity for common stock options during the three months ended June 30, 2014: Weighted Average Options Exercise Price Outstanding - December 31, 2013 $ Granted - - Forfeited/canceled - - Exercised - - Outstanding - June 30, 2014 $ The weighted average remaining life of these 200,000 options as of June 30, 2014 and December 31, 2013 was 1.1 and 1.6 years respectively. - 8 - The following table presents the composition of options outstanding and exercisable as of June 30, 2014 and December 31, 2013. The exercisable options have an intrinsic value of $96,000 and $12,000 as of June 30, 2014 and December 31, 2013, respectively. As of June 30, 2014: Options Outstanding Options Exercisable Range of Exercise Prices Number Life Number Price As of December 31, 2013: Options Outstanding Options Exercisable Range of Exercise Prices Number Life Number Price (4) Related Parties Bohemian Companies, LLC and BOCO Investments, LLC are two companies under common control.Mr. Klemsz, our President, has been the Chief Investment Officer of BOCO Investments, LLC since March 2007.Since there is common control between the two companies and a relationship with our Company President, we are considering all transactions with Bohemian Companies, LLC and BOCO Investments, LLC, related party transactions. On January 1, 2008, we entered into a Service Agreement with Bohemian Companies, LLC to provide us with certain defined services. These services include financial, bookkeeping, accounting, legal and tax matters, as well as cash management, custody of assets, preparation of financial documents, including tax returns and checks, and coordination of professional service providers as may be necessary to carry out the matters covered by the Service Agreement. Wecompensated Bohemian Companies, LLCby reimbursing this entity for the allocable portion of the direct and indirect costs of each employee of Bohemian Companies, LLCthat performs services on our behalf. We received invoices monthly from Bohemian Companies, LLC. This Service Agreement was terminated by mutual agreement of the parties on March 31, 2014.Total expenses incurred with Bohemian Companies were $-0- and $3,000 for the three months ending June 30, 2014 and 2013 respectively.For the six months ended June 30, 2014 and 2014, total expenses with Bohemian Companies were $-0- and $6,000. As of June 30, 2014 the Company had no balance due to Bohemian Companies, LLC. For the three months ended June 30, 2014 and 2013, the Company recorded management fee revenues of $-0- and $18,619, respectively, for asset management services performed on behalf of WestMountain Prime, LLC, a related party. For the six months ended June 30, 2014 and 2013, the Company recorded management fee revenues of $-0- and $37,298, respectively. The Company and WestMountain Prime, LLC are under common principal ownership. The asset management services contract between WestMountain Prime, LLC and the Company was terminated as of September 30, 2013. Historically, the Company earned management fees based on the size of the fundsmanaged, and incentive income based on the performance of the funds.With the termination of the asset management services contract between the Company and WestMountain Prime, LLC, the Company no longer provides asset management services to any clients. Further, the Company has elected not to seek any new asset management services clients in the future but to concentrate solely on providing fee-based consulting services for marketing and media clients. The Company, Nexcore, WestMountain Gold and Bohemian are under common principal ownership. During the three and six months ended June 30, 2014 and 2013, we recorded advisory/consulting services on their behalf. For the three months ended June 30, 2014 and 2013, the Company recorded aggregate advisory/consulting revenue of $44,600 and $58,500, respectively. Of the $44,600 and $58,500 recorded in 2014 and 2013, $38,000 and $30,000 are related party revenue for these services. For the six months ended June 30, 2014 and 2013, the Company recorded aggregate advisory/consulting revenue of $95,200 and $119,250, respectively. Of the $95,200 and $119,250 recorded in 2014 and 2013, $76,000 and $60,000 are related party revenue for these services. On October 10, 2013, the Company signed a Marketing/Media Consulting Agreement that was effective October 1, 2013 with Bohemian Asset Management, Inc., a related party due to common ownership. This agreement has an original expiration date of December 31, 2014. We will be paid $20,000 per quarter for general marketing and consulting services, due and payable in advance on the first of each quarter. For the six months ended June 30, 2014, we have recorded $40,000 for these services. On September 29, 2010 CapTerra Financial Group, Inc. merged with Nexcore Group LP (“Nexcore”). The Company provided advisory services related to the transaction and for those services received 1,645,000 warrants. In December 2010, these warrants were exercised for common stock of Nexcore Group LP. As of June 30, 2014 and December 31, 2013, no active market existed for these securities and so the Company kept the value of this investment on the books at the aggregate exercise price of $1,645. The equity securities are restrictive securities. As of June 30, 2014 and December 31, 2013, the Company had $6,000 and $394,800, respectively, of accounts receivable from related parties.The amount due in 2013 represents distribution income due from Nexcore Real Estate LLC. The receivable was collected in January 2014. - 9 - In 2013, NexCore Real Estate completed the recapitalization of a portion of its real estate assets. As a result of the recapitalization, on December 16, 2013 the Board of Directors of Nexcore Healthcare Capital Corp, as manager of NexCore Real Estate, authorized a $0.24 per unit cash dividend payable to holders of NexCore Real Estate Class B Units of record on December 20, 2013. On January 6, 2014, we deposited a check in the amount of $394,800 as a result of that dividend. NexCore Healthcare Capital Corp. also declared a cash dividend during 2013 for which the Company recorded an estimated dividend on non-marketable securities of $16,450. On April 22, 2014, we deposited a check from Nexcore Real Estate in the amount of $17,875. For the quarter ended June 30, 2014, we recorded an additional $1,425 as dividend income on non-marketable securities. On January 3, 2014, NexCore Healthcare Capital Corp. declared a $0.10 per share cash dividend to holders of NexCore common stock of record on January 16, 2014. As of that date, the Company owned 1,645,000 shares of common stock and received a cash dividend of $164,500. On April 11, 2014, the Company received 80,000 common shares of WestMountain Distressed Debt, Inc., a related party due to common ownership, for services provided. This investment is recorded at our cost of $0 and is accounted for under the cost method because an active market does not exist for the shares. As of June 30, 2014 and December 31, 2013, the following investments in marketable and nonmarketable securities were held in related parties due to common principal ownership. June 30, 2014 December 31, 2013 Market/Cost Market/Cost Company Name Shares Units Value Shares Units Value Marketable Securities: Hangover Joe's Holding Corporation - $ - $ WestMountain Gold, Inc. - - Total Shares or Units - $ - $ Nonmarketable Securities: Nexcore Real Estate LLC (Class B Units) - $
